NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     STEVEN NEIL MORRIS, Appellant.

                             No. 1 CA-CR 18-0192
                               FILED 5-2-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR2016-155886-001
              The Honorable Christopher A. Coury, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Joel M. Glynn
Counsel for Appellant
                             STATE v. MORRIS
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge David D. Weinzweig delivered the decision of the Court,
in which Judge Kent E. Cattani and Judge James P. Beene joined.


W E I N Z W E I G, Judge:

¶1              Steven Neil Morris appeals his convictions and sentences for
one count of theft of means of transportation. After searching the record
and finding no arguable, non-frivolous question of law, Morris’s counsel
filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), and
State v. Leon, 104 Ariz. 297 (1969), asking this court to search the record for
fundamental error. Morris had the opportunity to file a supplemental brief
but did not. We affirm Morris’s convictions and sentences after reviewing
the record.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Phoenix police responded to a suspicious vehicle call on
November 30, 2016 and found a reportedly stolen Kawasaki motorcycle.
Police surveilled the motorcycle for two hours, but nobody approached.
Police contacted the registered owner and asked him to retrieve his
motorcycle. Morris appeared and walked toward the motorcycle as police
waited for the owner. Morris abruptly changed direction, however, when
he saw police standing near the motorcycle. Morris had a shocked
expression and police ordered him to stop. Morris complied and crouched
to the ground. Police searched Morris, finding the motorcycle keys and a
syringe. Morris denied stealing the motorcycle but purported to know who
did.

¶3             The motorcycle’s owner later testified the motorcycle was
worth $20,000, he never gave anyone permission to use the motorcycle, he
lost his keys around his apartment complex right before November 30 and
he suspected the motorcycle was stolen by Morris, who lived directly below
him and frequently commented on the bike.

¶4           The State charged Morris with theft of means of
transportation, a class 3 felony, A.R.S. § 13-1814(A)(5), (D), plus four
aggravating circumstances pursuant to A.R.S. § 13-701(D). Morris moved




                                      2
                            STATE v. MORRIS
                           Decision of the Court

to suppress the evidence found on November 30, arguing the police had no
reasonable suspicion to detain him. The superior court denied the motion.

¶5            The superior court held a jury trial in December 2017. Morris
had notice of the trial but failed to appear. He had been informed of his
right to attend and told that trial would go forward in his absence. Ariz. R.
Crim. P. 9.1 (“[A] defendant’s voluntary absence waives the right to be
present at any proceeding. The court may infer that a defendant’s absence
is voluntary if the defendant had actual notice of the date and time of the
proceeding, notice of the right to be present, and notice that the proceeding
would go forward in the defendant’s absence.”). The jury found Morris
guilty with two aggravating circumstances: (1) the “offense involved the
taking of, or damage to, property in an amount sufficient to be an
aggravating circumstance,” and (2) the “offense caused physical,
emotional, or financial harm to the victim.”

¶6              At sentencing, the superior court determined Morris was a
category 3 repetitive offender because he had two historical prior felony
convictions. A.R.S. § 13-703(C). The court sentenced Morris to a slightly
aggravated term of 12.5 years, followed by community supervision, and
awarded him 42 days of presentence incarceration credit. The court also
revoked Morris’s license and imposed the following: (1) $20 probation
assessment; (2) $20 time-payment fee; (3) $13 penalty assessment for law
enforcement; and (4) $2 penalty assessment for victims’ rights enforcement.
Morris then timely appealed. We have jurisdiction pursuant to Ariz. Const.
art. 6, § 9, and A.R.S. §§ 12-120.21(A)(1), 13-4031 and 13-4033(A)(1).

                              DISCUSSION

¶7           We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none.

¶8            Morris was present and represented by counsel at all stages
of the proceedings against him. The record reflects that the superior court
afforded Morris all of his constitutional and statutory rights, and that the
proceedings were conducted in accordance with the Arizona Rules of
Criminal Procedure. The court conducted appropriate pretrial hearings,
and the evidence presented at trial and summarized above was sufficient
to support the jury’s verdicts. Morris’s sentences fall within the range
prescribed by law, with sufficient credit given for presentence
incarceration.

                              CONCLUSION


                                     3
                            STATE v. MORRIS
                           Decision of the Court

¶9             Morris’s convictions and sentences are affirmed. Counsel’s
obligations in this appeal will end once Morris is informed of the outcome
and his future options, unless counsel finds an issue appropriate for
submission to the Arizona Supreme Court by petition for review. See State
v. Shattuck, 140 Ariz. 582, 584-85 (1984). On the court’s own motion, Morris
has 30 days from the date of this decision to proceed with a pro se motion
for reconsideration or petition for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        4